Opinion by
Judge Lindsay :
There should have been process on the amended petition filed October 16, 1.871. The two installments of rent therein alleged to be due and unpaid constituted new and distinct causes of action, and judgment could not properly be rendered for them- until an opportunity was offered appellants to malee defense.
The city of Louisville was not entitled to- judgment for unpaid taxes upon a mere statement of the amount claimed to be due. No matter what her rights may be in regard to the collection of taxes by distraint and sale, when she chooses to come into a court of chancery to invoke its aid she must come like other suitors with her petition, and the parties against whom she asks relief must be brought into court by the service of summons. For these reasons the judgment in favor of Caldwell and wife is reversed. The cause is remanded for further proper proceedings.